Citation Nr: 0736377	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to an initial compensable rating for 
neurological disorder, right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, right knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from March 1959 to 
May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2003 and in June 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  The 
December 2003 rating decision granted service connection for 
residuals, right knee injury, with mild traumatic 
tricompartmental arthritis and pain, with an evaluation of 10 
percent effective August 26, 2003.  The June 2004 rating 
decision granted service connection for neurological 
disorder, right knee, with an evaluation of 0 percent 
effective March 11, 2004.  

Service medical records confirm that the veteran underwent a 
right knee arthrotomy in November 1961.  Report of a March 
1962 separation examination informs of no musculoskeletal 
abnormality, but does contain the comment "surgical scars 
right knee."  Although the veteran was service-connected in 
December 2003 for residuals, right knee injury, he was not 
accorded a compensation and pension (C&P) examination for 
evaluation of his residual right knee scarring.  Remand for 
provision of a C&P scar examination is thus warranted.  38 
C.F.R. § 3.159(c)(4).

In May 2004 the veteran was accorded a C&P neurological 
examination.  Although EMG testing was done pursuant to this 
examination, it was not focused upon the right knee.  The 
report of this examination is thus insufficient for rating 
purposes.  On remand the veteran should be accorded another 
neurological examination.  38 C.F.R. § 3.326.

The record also contains evidence of possible cartilage 
impairment.  VA orthopædic clinic records dated in June 2004 
indicate that the veteran had undergone surgery during 
service in 1961 for "cartilage removal."  In a report dated 
in January 2005 a C&P "joints" examiner averred that the 
veteran "had a surgery in the military because of non-
specific injuries that he sustained to his knee, status post 
this meniscal removing procedure that has led to the ultimate 
degeneration in his knee."  The issue of whether or not the 
1961 surgery involved the removal of any right knee cartilage 
should be clarified on remand.  Id.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Memphis VAMC.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  The RO should therefore request all 
treatment records from the Memphis VAMC that are dated from 
February 15, 2005, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since February 15, 2005, by the Memphis 
VAMC.  If the veteran identifies any 
private treatment records, they should 
also be obtained and associated with the 
record.  

2.  Schedule the veteran for appropriate 
examination(s) regarding his  right knee 
arthrotomy residuals.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  Range of motion 
studies are essential and the examiner 
should ascertain whether there is weakened 
movement, excess fatigability or 
incoordination.  Any determination should 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain, weakened movement, excess 
fatigability or incoordination.  The 
examiner must also identify whether there 
are objective signs of pain, and whether 
any such pain could significantly limit 
functional ability during flare-ups or 
when the affected part is used repeatedly 
over a period of time.  This determination 
should be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the examiner is requested to 
respond as follows:

o	state whether the 1961 surgery 
consisted of cartilage removal; and, 
if so, state whether there was 
partial or complete removal of right 
knee cartilage. 

o	specify, in inches or centimeters, 
the area comprising the right knee 
scar, and advise if the scar results 
in limitation of motion or is 
unstable or painful on examination.  
All conclusions should be supported 
by a complete rationale.

o	inform as to whether there is 
recurrent subluxation or lateral 
instability in the right knee; and, 
if so, opine as to severity.

o	identify the specific nerve group(s) 
involved or the nerve group which 
best corresponds to the affected area 
if the involvement is solely sensory, 
and state whether any resulting right 
knee deficit is mild, moderate, or 
severe.  The examiner is also 
requested to state whether any 
neurological deficit found is wholly 
sensory, and if not, to fully explain 
all neurological pathology 
demonstrated.

3.  Readjudicate the veteran's claims.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



